Exhibit Syneron Reports Fourth Quarter and Full Year 2008 Results YOKNEAM, ISRAEL(Marketwire - February 12, 2009) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced financial results for the fourth quarter and the full year ended December 31st, 2008. Revenues for the fourth quarter of 2008 were $14.2 million, reflecting the direct impact on the aesthetic sector of the global economic recession and further credit tightening. This compares with revenues of $38.1 million for the fourth quarter of 2007. Syneron's gross margins fell to 55% in the fourth quarter. Gross margins were heavily impacted mainly by a $2 million charge for obsolete and excess inventory, the effect of fixed overhead costs allocated over lower sales, and the weakening of the euro. Syneron recorded a net loss in the fourth quarter of $15.9 million on a GAAP basis. The net loss includes approximately $2 million in costs associated with the workforce reductions and closure of offices; approximately $2 million in provisions for excess and obsolete inventory; $3.1 million in accruals for bad debt; and $2.2 million in stock-based compensation expenses. The GAAP result for the fourth quarter is equivalent to a loss of $0.58 per basic and diluted share.
